Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as obvious over Vena et al. (US2004/0016064) in view of Maiwald et al. (US2014/0301765).
Regarding claim 1, Vena discloses a refill (Figure 1A) configured to be removably mounted on a device for treating the hair (2, Figure 2A), comprising a body (not labeled, refer to annotated Figure 1A, below) having a cavity (not labeled, refer to annotated Figure 1A, below) that is formed at least partially by two opposite walls (not labeled, refer to annotated Figure 1A, below) and a bottom (not labeled, refer to annotated Figure 1A, below) and opens towards the outside by way of an opening (not labeled, refer to annotated Figure 1A, below), the body being elongated along a longitudinal axis 

    PNG
    media_image1.png
    496
    686
    media_image1.png
    Greyscale

Vena’s coupling reliefs have a thickness that increases along the entire length of the coupling relief along the insertion axis, but does not disclose that the coupling relief is spaced from the bottom of the cavity or that the force for inserting the applicator is less than the force for extracting the applicator.  Maiwald discloses a similar porous applicator (15, 25, 45, 55, 65) housed in a body (11, 31, 41, 51, 61), the body having a side wall (cylindrical portion of body 11, 31, 41, 51, 61) and a bottom wall (11b and/or stepped portion of interior of 21, 31, 41 distal bottom wall), the side wall comprising a plurality of coupling reliefs (17, 27, 47a), the coupling reliefs varying in shape (refer to Figures 1-5B) and including an embodiment wherein the coupling reliefs increase along the entire length of the coupling relief along the insertion axis of the applicator member (best shown in Figure 3, where the insertion axis is left to right) of the applicator member, the coupling member being spaced apart from the bottom of the cavity (best shown in Figure 3 wherein a step is provided for positioning the applicator and each of 
Regarding claim 2, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  The combination does not explicitly disclose that the difference between the force for inserting the applicator member and the force for extracting it therefrom are greater than or equal to 3N.  It is well-known that when combing a user’s hair with a device such as that disclosed by Vena, forces greater than 3N are exerted on a user’s hair by the device, particularly in cases wherein a comb encounters a knot or tangle, as evidenced by Gamez-Garcia.  Gamez-Garcia discloses 
Regarding claim 3, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Vena further discloses wherein the cavity has an elongate 

    PNG
    media_image2.png
    525
    577
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Vena further discloses the cavity having a height (vertical dimension with respect to Figure 1A), defined along the insertion axis from the opening, the coupling relief extending along the insertion axis along a length (refer to Vena Figure 1A).  Per the modification addressed in claim 1, the coupling reliefs of Vena were modified such that the coupling relief is spaced apart from a bottom of the cavity, as taught by Maiwald.  Providing Vena’s refill such that the coupling reliefs are spaced apart from the bottom, inherently provides the coupling relief having a length less than the height of the cavity.  Thus, the combination provides all the limitations of claim 5.
Regarding claim 6, the combination of Vena and Maiwald discloses the refill according to claim 1.  Per the modification addressed in claim 1, the shape of Maiwald’s coupling relief was incorporated into Vena’s refill, wherein the coupling relief of the combination 
Regarding claim 7, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Per the modification addressed in claim 1, the shape of Maiwald’s relief was incorporated into Vena’s refill, wherein the reliefs have a triangular shape with a bottom.  The triangular shaped relief has a first face oriented toward the opening and has an angle that appears to be approximately 45⁰ with the insertion axis, and a second face that is oriented towards the side away from the opening and has an average slope that appears to be approximately 90⁰ with respect to the insertion axis (refer to annotated and cropped Maiwald Figure 3, below).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.

    PNG
    media_image3.png
    238
    661
    media_image3.png
    Greyscale



Regarding claim 8, the combination of Vena and Maiwald discloses the refill according to claim 7, wherein the first face and the second face form an angle less than or equal to 110⁰ at their meeting point (refer to annotated Maiwald Figure 3, provided in the rejection to claim 7, above wherein the angle between the first and second face is approximately 45⁰ which is within the claimed range).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. 
Regarding claim 11, the combination of Vena and Maiwald discloses the refill according to claim 1.  Vena further discloses wherein at least one of the walls or the wall comprises a plurality of coupling reliefs (best shown in Vena Figure 1A wherein each of the opposite walls comprises a plurality of coupling reliefs).
Regarding claim 12, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Per the modification addressed in claim 1, the shape of Maiwald’s coupling reliefs were incorporated into Vena’s refill such that the coupling reliefs are spaced apart from the bottom wall.  Thus, the combination provides the refill according to claim 1, wherein the bottom wall does not have a coupling relief.
Regarding claims 13 and 14, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Vena further discloses wherein the two opposite walls each have at least one coupling relief and the coupling reliefs on one of the opposite walls are situated facing the coupling reliefs on the other of the opposite walls (best shown in Figure 1A, wherein each of the two opposite walls comprise a plurality of coupling reliefs that face each other).
Regarding claim 18, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Vena further discloses wherein the applicator member is impregnated with product (not shown, but the refill is to be fitted onto a container comprising a hair dye, wherein the refill is affixed to the container such that the applicator member may be in fluid communication with the dye contained in the container, thereby impregnating the applicator member with product). 
Regarding claim 20, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above.  Vena further discloses wherein the coupling relief is elongate along the insertion axis (Vena’s coupling reliefs extend in the same direction as the insertion axis, refer to annotated Figure 1A provided in the rejection to claim 1 above, thereby providing the couplings being elongate along the insertion axis).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vena and Maiwald, as applied to claim 1, above and further in view of D’Alesandro et al. (US3847151).
Regarding claims 9 and 10, the combination of Vena and Maiwald discloses the refill according to claim 1.  The combination does not disclose wherein the maximum thickness of the coupling relief, measured in a plane perpendicular to the wall or to said bottom to which it is attached, is between 0.2mm and 3mm or that the length is between 1mm and 3mm.  D’Alessandro discloses a similar porous applicator member (32) attached to a housing (10) via coupling reliefs (47).  D’Alessandro discloses that the porous applicator member is 2.5 inches square.  Referring to Figure 2 and considering a length of the applicator member as 2.5 inches, the thickness and length of the barbs .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vena and Maiwald as applied to claim 1 above, and further in view of Hedges et al. (US2004/0253297).
Regarding claim 16, the combination of Vena and Maiwald discloses the refill according to claim 1, as applied above but does not disclose wherein the applicator member has a fibre density of between 0.080g/cm3 and 0.400g/cm3.  Hedges et al. discloses a porous applicator member for personal care use wherein the fiber density is disclosed as being between 0.0001 and 0.25g/cm3 (refer to Paragraph [0036]) which overlaps the claimed range of 0.080 and 0.400g/cm3, demonstrating that it is well-known to provide a sponge having a fiber density within the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator member of the combination of 
Regarding claim 17, the combination of Vena, Maiwald, and Hedges discloses the refill according to claim 16, as applied above.  The combination does not thus far disclose wherein the coupling relief extends from said wall in a direction generally perpendicular to that of the fibers of the applicator member.  Maiwald discloses that the coupling reliefs extends from said wall in a direction generally perpendicular to that of the fibers of the applicator member (refer to Maiwald Figure 2 wherein a majority of the fibers are oriented in a direction that is perpendicular to that of the coupling relief).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator member of the combination of Vena, Maiwald, and Hedges such that the coupling reliefs extends from said wall in a direction generally perpendicular to that of the fibers of the applicator member, as taught by Maiwald, since Maiwald demonstrates that such a configuration is well-known in the art and since such a modification provides the advantage of ensuring a better grip on the applicator member by the coupling reliefs.


Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breeze (US2705499) in view of Maiwald et al. (US2014/0301765).
Regarding claims 1 and 19, Breeze discloses a device for treating the hair (refer to Figures 1-2), comprising-4-Application No. 15/541,262 two arms (10, 11) that are able to move relative to one another between a moved-together configuration for treating the hair and a spaced-apart .  

    PNG
    media_image4.png
    640
    741
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thiebaut (US2006/0056905).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799